As Filed With the Securities and Exchange Commission on November 12, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Initial Filing REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUREUS INCORPORATED (Name of small business issuer in its charter) Nevada 47-1893698 (State or jurisdiction of incorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. EmployerIdentification Number) 200 South Virginia, Suite 800 Reno Nevada, 89501 (Address and telephone number of principal executive offices and principal place of business) Nevada Agency and Transfer Company 50 West Liberty Street, Suite 880 Reno Nevada, 89501 (Name, address and telephone number of agent for service) Copies to: Joseph I. Emas 1224 Washington Avenue Miami Beach, Florida 33139 (305) 531-1174 (305) 531-1274 (facsimile) Approximate date of proposed sale to public: From time to time after the effective date of this Registration Statement. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same ooffering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective oregistration statement for the same offering. If this Form is a post effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective oregistration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Securities to be Registered Amount To Be Offering Price Aggregate Registration Registered Per Share (2) Offering Price Fee (1) Common Stock by Selling Shareholders (1) This Registration Statement covers the resale by our selling shareholders of up to 2,430,000 shares of common stock previously issued to such selling shareholders. (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.01 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the Over-The-Counter Bulletin Board ("OTCBB") at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this prospectus is not complete and may be amended. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission ("SEC") is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 2 PROSPECTUS Subject to completion, dated November 12, 2014 Aureus Incorporated We are an “emerging growth company” pursuant to the Jumpstart Our Business Startups Act. The selling security holders named in this prospectus are offering 2,430,000 shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.01 per share until our common stock is quoted on the OTCBB and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority ("FINRA"), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. We do not consider our self a blank checkcompany. We have no plans or intentions to be acquired by or to merge with an operating company, nor do we, nor any of our shareholders, have plans to enter into a change of control or similar transaction or to change our management. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: November 12, 2014 3 Table of Contents Prospectus Summary 5 Risk Factors 8 Use of Proceeds 15 Determination of Offering Price 16 Dilution 16 Selling Shareholders 16 Plan of Distribution 18 Legal Proceedings 21 Directors, Executive Officers, Promoters and Control Persons 23 Security Ownership of Certain Beneficial Owners and Management 24 Description of Securities 24 Interest of Named Experts and Counsel 26 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 26 Organization within Last Five Years 26 Description of Business 27 Management's Discussion and Analysis 33 Description of Property 39 Certain Relationships and Related Transactions 39 Market for Common Equity and Related Stockholder Matters 40 Executive Compensation 41 Financial Statements 43 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 44 4 Prospectus Summary The following summary is a shortened version of more detailed information, exhibits and financial statements appearing elsewhere in this prospectus. Prospective investors are urged to read this prospectus in its entirety. We were incorporated on April 19, 2013and are a startup exploration company without mining operations and we are in the business of mineral exploration. We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. We have not implemented our business plan to date. In order complete Phase 1, with an estimated cost of $9,500 and Phase II, with an estimated cost of $27,500 of our anticipated exploration program.We will need to raise additional funds, with Phase 1 expected to commence between April 1, 2015 and May 31, 2015. To date we have not commenced our exploration program. We are having to raise additional funds of approximately $125,000 commencing immediately, to allow us sufficient time to raise the additional capital and to meet our operations, exploration through.There is no assurance that a commercially viablegold and or silver mineral deposit exists on our mining claims. Further exploration will be required before a final evaluation as to the economic and legal feasibility of our mining claims can be determined. Even if we complete our current exploration program and it is successful in identifying agold and or silver deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit or reserve. On October 1, 2014, we entered into a Purchase Agreementand acquired the Gold Creek Property comprising of one claim block of 11 claims or 220 acres, respectively.The claimscanbe accessed via Nevada State Route #225 connecting to county road USFS Road #745) which provide access to the immediately adjacent Gold Creek Ranger Station.The nearest commercial airport is at Reno, approximately 260 road miles from the property. The Gold Creek Property Agreement was entered into for the sum of $15,000,for a 100% interest in the property (See Exhibit 10.1 the claims are registered in the name of Gold Exploration Management Services, Inc. and are currently being transferred to Aureus Incorporated with the State of Nevada. There is no electrical power that can be utilized on the claim other than electrical power that can be provided by gas or diesel generators that we would bring on site. Dong Gu Kang andMin Jung Kang, our directors and officershave not visited the property yet, and have had no previous experience in mineral exploration or operating a mining company, and will rely on our consulting geologist and other industry professionals to assist in the exploration of the Gold Creek Property. Our directors own 72.80% of our outstanding common stock. Since our directors own a majority of our outstanding shares and they are the only directors and officers of our company they have the ability to elect directors and control the future course of our company. Investors may find that the corporate decisions influenced by our directors are inconsistent with the interests of other stockholders. Our objective is to conduct exploration activities on our mining claims to assess whether the claim possess any commercially viable mineral deposits. Until we can validate otherwise, the claims are without known reserves and we are planning a four phase program to explore our claims. The claims are not accessible all year round. There are periods where our claims may be un-accessible each year due to snow in the area. This means that our exploration activities may be limited to a period of about eight to nine months per year. We plan commence exploration on our claims in April 2015 or May 2015 and our goal is to complete the first phase of exploration before June 30, 2015, and is contingent upon availability of an exploration crew. 5 The following table summarizes the four phases of our anticipated exploration program. Phase Number Planned Exploration Activities Time table Phase 1 Preliminary Surface Sampling, Geological and Geochemical Screening. Estimated Cost: $9,500 Between April 1, 2015and May 31, 2015 Phase II Detailed Evaluation, Geological Mapping, Site Prep, additional sampling Estimated Cost:$27,500 Between June 1, 2015 and August 31, 2015 Phase III Permitting and site preparation: drilling and environmental reclamation Estimated Cost:$67,144 September 1, 2015 and October 31, 2015 Phase IV Permitting and site preparation: drilling and environmental reclamation Estimated Cost:$228,930 April 1, 2016 and September 1, 2016 If our exploration activities indicate that there are no commercially viable mineral deposits on our mining claims we will abandon the claims and stake or acquire new claims to explore. We will continue to stake and explore claims as long as we can afford to do so. To date we have raised $52,300 via two offerings and a loan from our President in the amount of $22,000. The following table summarizes the date of offering, the price per share paid, the number of shares sold and the amount raised for the offering. Closing Date of Offering Price Per Share Paid Number of Shares Sold Amount Raised October31, 2014 October31, 2014 October 31, 2014 Loan from Director Nil We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. 6 Name, Address, and Telephone Number of Registrant We maintain our statutory registered agent's office at Nevada Agency and Transfer Company, 50 West Liberty Street, Suite 880 Reno Nevada. Our mailing address and business office is located at 200 South Virginia, Suite 800 Reno Nevada. Our telephone number is 775-398-3178. We pay approximately $250 per month for our office space. The Offering Common stock offered by selling security holders 2,430,000 shares of common stock. This number represents 27.20% of our current outstanding common stock (1). Common stock outstanding before the offering 8,430,000 Common Shares as of November 12, 2014 Common stock outstanding after the offering 8,430,000Common Shares Offering Price The selling shareholders may sell their shares at $0.01 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price arbitrarily, and the selling shareholders will be able to sell their shares once the offering is effective and would theoretically have a marketplace to sell their shares. Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus.We will cover the expenses associated with the offering which we estimate to be $19,113.64. Refer to “Plan of Distribution on Page 15. Completion of offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect Securities Issued And to be Issued 8,430,000 shares of our common stock are issued and outstanding as of. November 12, 2014.All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of proceeds We are not selling any additional shares of the common stock covered by this prospectus.Additionally, we will not receive any proceeds from the sale of the common stock by the selling shareholders. The funds that we raised through the sale of our common stock were used to cover administrative and professional fees such as accounting, legal, geologist, technical writing, printing and filing costs. Risk Factors The Common Stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See "Risk Factors" beginning on page 9. The absence of a public market for our common stock makes our shares highly illiquid. It will be difficult to sell the common stock of the company. 7 Summary Financial Information The tables and information below are derived from our interim financial statements for period ended October 31, 2014. We have working capital of $9,870 as at October 31, 2014. Financial Summary October 31, Cash $ Total Assets $ Total Liabilities Total Liabilities and Stockholder's Equity $ Statement of Operations October 31, Revenue $ - Operating expenses $ Net Loss $ ) The book value of our company's outstanding common stock is $0.000 per share as atOctober 31, 2014 Risk Factors An investment in our common stock involves a number of very significant risks. You should carefully consider the following known material risks and uncertainties in addition to other information in this prospectus in evaluating our company and its business before purchasing shares of our company's common stock. Our business, operating results and financial condition could be seriously harmed due to any of the following known material risks. Additional risks not presently known to us may also impair our business operations. You could lose all or part of your investment due to any of these risks. Risks Associated with Our Company and Industry If we do not obtain additional financing, our business plan will fail. Our current operating funds are estimated to be sufficient to complete the first and a portion of our second phase of exploration on our mining claims. However, we will need to obtain additional financing in order to complete our business plan. Our business plan calls for significant expenses in connection with the exploration of our mining claims. To date we have not made arrangements to secure any additional financing. 8 If we fail to make required payments, we could lose title to the mining claims. In order to retain title to the mining claims, we are required to renew the Gold Creek claims on an annual basis totaling $190 per claim. By August 31, 2015, we will have to advance the sum of $2,175 to pay for the annual claim renewal which will be due on August 31, 2015. If we fail to pay the required renewal fee, the mining claims will expire. Because we have only recently commenced business operations, we face a high risk of business failure. We have not begun the initial stages of exploration of our mining claims, and thus have no way to evaluate the likelihood whether we will be able to operate our business successfully. We were incorporated on April 19, 2013 and to date have been involved primarily in organizational activities, acquiring the mining claims and obtaining financing. We have not earned any revenues to date and we have not achieved profitability as of October 31, 2014. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in the light of problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mining claims that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. We have no history upon which to base any assumption as to the likelihood that our business will prove successful, and we can provide no assurance to investors that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks our business will likely fail and you will lose your entire investment in this offering. Because we have only recently commenced business operations, we expect to incur operating losses for the foreseeable future causing us to run out of funds. We have not earned revenue and we have never been profitable. Prior to completing exploration on our mining claims, we may incur increased operating expenses without realizing any revenues from our claims, this could cause us to run out of funds and make our business fail and you will lose your entire investment in this offering. If we cannot find a joint venture partner for the continued development of our mining claims, we may not be able to advance exploration work. If the results of our Phase Two, Phase Three and exploration programs are successful, we may try to enter a joint venture agreement with a partner for the further exploration and possible production on our mining claims. We would face competition from other junior mineral resource exploration companies who have properties that they deem to be attractive in terms of potential return and investment cost. In addition, if we entered into a joint venture agreement, we would likely assign a percentage of our interest in the mining claims to the joint venture partner. If we are unable to enter into a joint venture agreement with a partner, we may fail and you may lose your entire investment in this offering. 9 Because our management has no experience in the mineral exploration business, we may make errors and this could cause our business to fail. Our Directors and Officers have had no previous experience operating an exploration or mining company and because of this lack of experience they may be prone to errors. Our management lacks the technical training and experience with exploring for, starting, or operating a mine. With no direct training or experience in these areas our management may not be fully aware of the many specific requirements related to working in this industry. Our management's decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to our management's lack of experience in this industry. Because our officers and directors will only be devoting limited time to our Company, our operations may be sporadic which may result in periodic interruptions or suspensions of operations. At this time we have commenced business operations but have not yet generated any revenues. Our sole officer and director, Dong Gu Kang, will only be devoting limited time to our operations. Dong Gu Kang will be devoting approximately 15 hours per week of his time to our operations and Min Jung Kang on an as needed basis. Because our officers and directors will only be devoting limited time to our Company, our operations may be sporadic and occur at times which are convenient to our officers anddirectors. As a result, operations may be periodically interrupted or suspended which could result in a possible cessation of operations. Because of the speculative nature of mineral exploration, there is substantial risk that no commercially viable mineral deposits will be found. Exploration for commercially viable mineral deposits is a speculative venture involving substantial risk. We cannot provide investors with assurance that our mining claims contain commercially viable mineral deposits. The exploration program that we will conduct on our claims may not result in the discovery of commercial viable mineral deposits. Problems such as unusual and unexpected rock formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. In such a case, we may be unable to complete our business plan and you could lose your entire investment in this offering. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. We currently have no such insurance nor do we expect to get such insurance for the foreseeable future. If a hazard were to occur, the costs of rectifying the hazard may exceed our asset value and cause us to liquidate all of our assets resulting in the loss of your entire investment in this offering. Because access to our mining claims may be restricted by inclement weather, we may be delayed in our exploration and any future mining efforts. Access to our mining claims may be restricted each year due to snow in the area. As a result, any attempts to visit, test, or explore the property maybe largely limited to about nine months per year when weather permits such activities. These limitations can result in significant delays in exploration efforts, as well as mining and production in the event that commercial amounts of minerals are found. Such delays can result in our inability to meet deadlines for exploration expenditures as defined by the State of Nevada. This could cause our business venture to fail and the loss of your entire investment in this offering unless we can meet deadlines. 10 As we undertake exploration of our mining claims, we will be subject to compliance of government regulation, this may increase the anticipated time and cost of our exploration program. There are several governmental regulations that materially restrict the exploration of minerals. We will be subject to the mining laws and regulations as contained in the Mineral Act of the State of Nevada as we carry out our exploration program. We may be required to obtain work permits, post bonds and perform remediation work for any physical disturbance to the land in order to comply with these regulations. While our planned exploration program provides a budget for regulatory compliance, there is a risk that new regulations could increase our time and costs of doing business and prevent us from carrying out our exploration program. Because market factors in the mining business are out of our control, we may not be able to market any minerals that may be found. The mining industry, in general, is intensely competitive and we can provide no assurance to investors even if minerals are discovered that a ready market will exist from the sale of any ore found. Numerous factors beyond our control may affect the marketability of metals. These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in our not receiving an adequate return on invested capital and you may lose your entire investment in this offering. Because our auditors have expressed substantial doubt about our ability to continue as a going concern, we may find it difficult to obtain additional financing. The accompanying financial statements have been prepared assuming that we will continue as a going concern. As discussed in Note 1 to the financial statements, we were recently incorporated on, April 19, 2013 and we do not have a history of earnings, and as a result, our auditors have expressed substantial doubt about our ability to continue as a going concern. Continued operations are dependent on our ability to complete equity or debt financings or generate profitable operations. Such financings may not be available or may not be available on reasonable terms. Our financial statements do not include any adjustments that may result from the outcome of this uncertainty. We will not be required to comply with certain provisions of the Sarbanes-Oxley Act as long as we remain an "emerging growth company" We are not currently required to comply with the SEC rules that implement Sections 302 and 404 of the Sarbanes-Oxley Act, and are therefore not required to make a formal assessment of the effectiveness of our internal controls over financial reporting for that purpose. Upon becoming a public company, we will be required to comply with certain of these rules, which will require management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial reporting. Though we will be required to disclose changes made in our internal control procedures on a quarterly basis, we will not be required to make our first annual assessment of our internal control over financial reporting pursuant to Section 404 until our second annual report. Because of the inherent limitations during the first year, internal control over financial reporting may not prevent or detect misstatements to our financial statements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, lack of an Audit Committee, Financial Expert, Independent Director or that the degree of compliance with the policies or procedures may deteriorate and become ineffective. Other risks to be considered are, maintaining proper cash controls, including failure to segregate cash handling and accounting functions, and did not require dual signature on the Company’s bank accounts. Additionally, not implementing appropriate information technology controls,the Company retains copies of all financial data and material agreements; however there is no formal procedure or evidence of normal backup of the Company’s data or off-site storage of the data in the event of theft, misplacement, or loss. We will remain an “emerging growth company” for up to five years, although if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30 before that time, we would cease to be an “emerging growth company” as of the following December 31, or if we issue more than $1 billion in non-convertible debt in a three-year period, we would cease to be an “emerging growth company” immediately. 11 Our independent registered public accounting firm is not required to formally attest to the effectiveness of our internal control over financial reporting until we are no longer an “emerging growth company” or smaller reporting company. Until such time we are no longer an “emerging growth company” or smaller reporting company. our independent registered public accounting firm is not required to formally attest on our controls and procedures over financial reporting As a result of our independent registered public accounting firm not being required to attest with respect to our controls and procedures over financial disclosure, we may not prevent or detect material misstatements or errors, controls may become inadequate because of changes in circumstances, or the degree of compliance with the policies or procedures may deteriorate and become ineffective. Additionally, due to the lack of the auditors attestation on the effectiveness of our internal control over financial reporting, the Company may not be able to qualify or receive additional funding, shareholders may not have an accurate financial evaluation of the Company, there may be a decline in share price due to a lack of market confidence, and there may be reduced trading activity causing a lack of liquidity of shareholder investment. We will incur increased costs and demands upon management as a result of complying with the laws and regulations that affect public companies which could materially affect our results of Operations, Financial condition, Business and Prospects As a public company we will incur significant legal, accounting and other expenses that we did not incur as a private company, including costs associated with public company reporting and corporate governance requirements. These requirements include compliance with Section404 and other provisions of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, as well as rules implemented by the SEC. In addition, our management team will also have to adapt to the requirements of being a public company. We expect that compliance with these rules and regulations will substantially increase our legal and financial compliance costs and will make some activities more time-consuming and costly. The increased costs associated with operating as a public company will decrease our net income or increase our net loss, and may require us to reduce costs in other areas of our business or increase the prices of our products or services. Additionally, if these requirements divert our management’s attention from other business concerns, they could have a material adverse effect on our results of operations, financial condition, business and prospects. As a public company, we also expect that it may be more difficult and expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as our executive officers. We are an "emerging growth company" and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An “emerging growth company” can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies which will result in less available information for our investors. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) and as a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. 12 Risks Associated with our Common Stock Because our Officers and Directors own approximately 72.80% of our issued and outstanding common stock, he can exert significant influence over corporate decisions that may be disadvantageous to minority shareholders. As of November 12, 2014 our officers and directors own approximately 72.80% of our issued and outstanding shares of common stock. Such ownership grants themcontrol over the Company, such ownership is sufficient to permit themto determine the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations, the sale of all or substantially all of our assets, and a change in control. The interests of our officers and Directors may differ from the interests of our other shareholders and thus may result in corporate decisions that are disadvantageous to our other shareholders. We arbitrarily determined the price of the shares of our common stock to be sold pursuant to this prospectus and such price may not reflect the actual market price for the shares. The initial fixed offering price of $0.01per share of common stock offered by us under to this Prospectus was determined by us arbitrarily. The price is not based on our financial condition and prospects, market prices of similar securities of comparable publicly traded companies, certain financial and operating information of companies engaged in similar activities to ours, or general conditions of the securities market. The price may not be indicative of the market price, if any, for the common stock that may develop in the trading market after this offering. The market price for our common stock, if any, may decline below the initial public price at whichthe Shares areoffered. Moreover, recently the stock markets have experienced extreme price and volume fluctuations which have had a negative impact on smaller companies. In the past, securities class action litigation has often been instituted against various companies following periods of volatility in the market price of their securities. If instituted against us, regardless of the outcome, such litigation would result in substantial costs and a diversion of management's attention and resources, which would increase our operating expenses and affect our financial condition and business operations. Currently, there is no public market for our common stock, and there is no assurance that any public market will ever develop or that our common stock will be quoted for trading and, even if quoted, that a viable, liquid market with low volatility will develop. Currently, our common stock is not listed on any public market, exchange, or quotation system. Although we are taking steps to enable our common stock to be publicly traded, a market for our common stock may never develop. We currently plan to apply for quotation of our common stock on the OTCBB upon the effectiveness of the registration statement of which this Prospectus forms a part. However, our common stock may never be traded on the OTCBB or even if traded, a viable public market may not materialize. Even if we are successful in developing a public market, there may not be enough liquidity in such market to enable shareholders to sell their Shares. If our common stock is not quoted on the OTCBB or if a viable public market for our common stock does not develop, investors may not be able to re-sell the Shares, rendering the same effectively worthless and resulting in a complete loss of their investment. We are planning to identify a market maker to file an application with the Financial Industry Regulatory Authority, Inc. ("FINRA")on our behalf so that we may quote our shares of common stock on the OTCBB (which is maintained by the FINRA) commencing upon the effectiveness of our registration statement of which this Prospectus is a part. We cannot assure you that such market maker's application will be accepted by the FINRA. We are not permitted to file such application on our own behalf. If the application is accepted, there can be no assurances as to whether any market for our common stock will develop or of the price at which our common stock will trade. If the application is accepted, we cannot predict the extent to which investor interest in us will lead to the development of an active, liquid trading market. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. In addition, our common stock is unlikely to be followed by any market analysts, and there may be few institutions acting as market makers for the common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Until our common stock is fully distributed and an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly. Prices for our common stock will be fixed at $0.01per share until such time as our common stock becomes traded on the OTCBB. However, our shares may not become traded on the OTCBB or another exchange. In addition, prices for our common stock may be influenced by many factors, including the depth and liquidity of the market for shares of our common stock, developments affecting our business, including the impact of the factors referred to elsewhere in these Risk Factors, investor perception of the Company, and general economic and market conditions. No assurances can be given that an orderly or liquid market will ever develop for the shares of our common stock. 13 If the selling shareholders sell a large number of shares all at once or in blocks, the value of our shares would most likely decline. The selling shareholders are offering 2,430,000 shares of our common stock through this prospectus. They may sell these shares at a fixed price of $0.01 until such time as they are quoted on the OTC Bulletin Board or other quotation system or stock exchange. Our common stock is not presently traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of large numbers of shares at any price may cause the market price to fall. The outstanding shares of common stock covered by this prospectus represent approximately 27.20% of the common shares currently outstanding. If we decide to suspend our obligations to file reports under Section 15(d), then our shareholders will not receive publicly disseminated information and will be a private company. Under Rule 12h-3 of the Securities Exchange Act of 1934, as amended, “Suspension of Duty to File Reports under Section 15(d)”, an issuer is eligible for the suspension to file reports pursuant to section 15(d) of the Securities Exchange Act of 1934, as amended, if the shares of common stock are held by fewer than 300 persons, or by fewer than 500 persons, where the total assets of the issuer have not be exceeded $10 million on the last day of each of the issuer's three most recent fiscal years. If we decide to suspend our obligations to file reports, then our shareholders will not receive publicly disseminated information, and their investment would not be liquid and would be a private company. Management intendsto file a Form 8-A which registers our class of common stock under Section 12 of the Exchange Act and. to file reports pursuant to Section 13(a)of the Securities Exchange Act of 1934, as amended. If we do not register a class of securities under Section 12 of the Exchange Act, We will be subject to Section 15(d) of the Securities Exchange Act and investors may not be able to obtain sufficient information regarding the company and will make our common stock less attractive to investors. If we do not register a class of securities under Section 12 of the Exchange Act, we will be subject to Section 15(d) of the Securities Exchange Act and, accordingly, will not be subject to the proxy rules, Section 16 short-swing profit provisions, beneficial ownership reporting, and the bulk of the tender offer rules, therefore, investors may not be able to obtain sufficient information regarding the company and will make our common stock less attractive to investors. Additional issuances of our securities may result in immediate dilution to existing shareholders. We are authorized to issue up to 150,000,000shares of common stock, $0.001 par value per share, of which 8,430,000 shares of common stock are currently issued and outstanding. Our Board of Directors has the authority to cause us to issue additional shares of common stock. We may, in the future, issue shares in connection with financing arrangements or otherwise. Any such issuances will result in immediate dilution to our existing shareholders' interests, which will negatively affect the value of your shares. 14 Our common stock is subject to the "penny stock" rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. · In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. · The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. 15 Determination of Offering Price We determined the initial private placement offering price of $0.01, based onour being a startup exploration company with no market for our securities and what we found we could attract investors to invest in our high risk mineral exploration company. The selling shareholders may sell their shares at $0.01per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.We determined this offering price arbitrarily, and the selling shareholders will be able to sell their shares once the offering is effective and would theoretically have a marketplace to sell their shares. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The selling shareholders named in this prospectus are offering all of the 2,430,000 shares of the common stock offered through this prospectus. These shares were acquired from us in one private placement of our common stock. This offering was exempt from registration under Regulation S of the Securities Act of 1933. The initial private placement offering was conducted at a price of $0.01 per share, of which 2,430,000 shares of common stock were sold and the offering was closed on October 31, 2014. The shares were sold solely by our Directors to their family, close friends and close business associates under exemptions provided in Canada and Regulation S. There was no private placement agent or others who were involved in placing the shares with the selling shareholders. The following table provides as of November 12, 2014 information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including the: Name of Selling Shareholder Shares Owned Before the Offering Total Number of Shares to be Offered for the Security Holder's Account Total Shares Owned After the Offering is Complete Percentage of Shares Owned After the Offering is Complete CHOH YUN JIN Nil Nil DOK YUNG GI Nil Nil HEO HOON Nil Nil JANG YOUNG SU Nil Nil JO YEONG UI Nil Nil KANG GEY WON Nil Nil KANG HAN SOK Nil Nil KANG JAE YOUNG Nil Nil KANG JEONG GON Nil Nil KANG JI YOUNG Nil Nil KANGK YOUNG.LEA Nil Nil KANG SUNGK YU Nil Nil KIM BANG WON Nil Nil KIM GI HOUN Nil Nil KIM JONG SAN Nil Nil 16 Name of Selling Shareholder Shares Owned Before the Offering Total Number of Shares to be Offered for the Security Holder's Account Total Shares Owned After the Offering is Complete Percentage of Shares Owned After the Offering is Complete KIM MOON NYUN Nil Nil KIM SANG BUM Nil Nil KIM TAE IL Nil Nil KIM WEEK YEOM Nil Nil KIM YONG GOO Nil Nil KIM YOON HEE Nil Nil KIM YOUNG DAI Nil Nil KIM YOUNG HO Nil Nil LEE GWAN YOUNG Nil Nil LEE JI YEON Nil Nil LEE JONG WON Nil Nil LEE JUE HAN Nil Nil LEE JUNG JA Nil Nil LEE KANG MYOUNG Nil Nil LEE SEH WAN Nil Nil LEE TAE YEOL Nil Nil OH JUNE SEOK Nil Nil YANG YOUNG IL Nil Nil YE JANG HYUN Nil Nil Total 1. Number of shares owned by each before the offering; 2. Total number of shares that are to be offered for each; 3. Total number of shares that will be owned by each upon completion of the offering; and 4. Percentage owned by each upon completion of the offering. 17 Family Relationships: There are no family relationships. Except as indicated above, the named shareholders beneficially own and have sole voting and investment power over all shares or rights to these shares. The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold. There percentages are based on 8,430,000 shares of common stock outstanding on November 12, 2014. The selling shareholders named in this prospectus are offering a total of 2,430,000 shares of common stock which represents 27.20 % of our outstanding common stock on November 12, 2014. Except as indicated above, none of the selling shareholders or their beneficial owners: 1. Has ever been one of our officers or directors; or 2. Is a registered broker-dealer or an affiliate of a broker-dealer. Because our offering has no broker-dealer involvement the selling shareholders are considered to be our underwriters. Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. On such public markets or exchanges as the common stock may from time to time be trading; 2. In privately negotiated transactions; 3. Through the writing of options on the common stock; 4. In short sales; or 5. In any combination of these methods of distribution. No public market currently exists for our shares of common stock. We intend to contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the OTC Bulletin Board. The OTC Bulletin Board is a securities market but should not be confused with the NASDAQ market. OTC Bulletin Board companies are subject to fewer requirements and regulations that are companies traded on the NASDAQ market. There is no assurance that our common stock will be quoted on the OTC Bulletin Board. FINRA regulates the OTC Bulletin Board and has requirements regarding the quotation of securities. We currently do not meet these requirements because our common stock is unregistered and we are not yet a reporting company. We intend to register our common stock by [ten days + effective date], by filing a Form 8A with the SEC. This Form 8A will also cause us to become a reporting companyand registers our class of common stock under Section 12 of the Exchange Act and accordingly, we would be reporting under Section 13(a) of the Exchange Act. 18 We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed. Regarding our intention to contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the OTC Bulletin Board, we intend to engage a market maker to file an application on our behalf in order to make a market for our common stock by [ninety days + effective date]. We expect that the application process will take two to four months to complete because there is a detailed review process that we must undergo. If our common stock is quoted on the OTC Bulletin Board, it will become simpler to buy and sell our common stock and we expect the liquidity of our common stock will be improved. The selling shareholders are required to sell our shares at $0.01 per share until our shares are quoted on the OTC Bulletin Board. Thereafter, the sales price offered by the selling shareholders to the public may be: 1. The market price prevailing at the time of sale; 2. A price related to such prevailing market price; or 3. Such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. A description of the selling limitations defined by Rule 144 can be located in this prospectus. The selling shareholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as agent or acquire the common stock as a principal. Any broker or dealer participating in such transactions as agent may receive a commission from the selling shareholders, or if they act as agent for the purchaser of such common stock from such purchaser. The selling shareholders will likely pay the usual and customary brokerage fees for such services. Brokers or dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as agent for the selling shareholders, to purchase, as principal, any unsold shares at the price required to fulfill the respective broker's or dealer’s commitment to the selling shareholders. Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares. These transactions may involve cross and block transactions that may involve sales to and through other brokers or dealers. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us. Such partners may, in turn, distribute such shares as described above. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. If our selling shareholders enter into arrangements with brokers or dealers, as described above, we are obligated to file a post-effective amendment to this registration statement disclosing such arrangements, including the names of any broker dealers acting as underwriters. 19 We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock.The selling shareholders must comply with the requirements of the Securities Act and the Securities Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. Penny Stock Rules The Securities Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act. The shares will remain penny stock for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his or her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in our company will be subject to rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission, which: · Contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · Contains a description of the broker's or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements; · Contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the bid and ask price; · Contains a toll-free telephone number for inquiries on disciplinary actions; · Defines significant terms in the disclosure document or in the conduct of trading penny stocks; and 20 Contains such other information and is in such form (including language, type, size, and format) as the Security and Exchange Commission shall require by rule or regulation.The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer: · With bid and offer quotations for the penny stock; · The compensation of the broker-dealer and its salesperson in the transaction; · The number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · Monthly account statements showing the market value of each penny stock held in the customer's account. Regulation M During such time as we may be engaged in a distribution of any of the shares we are registering by this registration statement, we are required to comply with Regulation M. In general, Regulation M precludes any selling security holder, any affiliated purchasers and any broker-dealer or other person who participates in a distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security which is the subject of the distribution until the entire distribution is complete. Regulation M defines a “distribution” as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods. Regulation M also defines a “distribution participant” as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution. Regulation M under the Exchange Act prohibits, with certain exceptions, participants in a distribution from bidding for or purchasing, for an account in which the participant has a beneficial interest, any of the securities that are the subject of the distribution. Regulation M also governs bids and purchases made in order to stabilize the price of a security in connection with a distribution of the security. We have informed the selling shareholders that the anti-manipulation provisions of Regulation M may apply to the sales of their shares offered by this prospectus, and we have also advised the selling shareholders of the requirements for delivery of this prospectus in connection with any sales of the common stock offered by this prospectus. Legal Proceedings During the past ten years no director, executive officer, promoter or control person of the Company has been involved in the following: A petition under the Federal bankruptcy laws or any state insolvency law which was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; Such person was convicted in a criminal proceeding or is a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); 21 Such person was the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities: i. Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; ii.Engaging in any type of business practice; or iii. Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; Such person was the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in paragraph (f)(3)(i) of this section, or to be associated with persons engaged in any such activity; Such person was found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; Such person was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; Such person was the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: i. Any Federal or State securities or commodities law or regulation; or iiAny law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or Such person was the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 22 Directors, Executive Officers, Promoters and Control Persons The Directors and Officers currently serving our Company is as follows: Name Age Positions Held and Tenure Dong Gu Kang 42 President, Secretary , Chief Executive Officer and Director since April 19, 2013 Min Jung Kang 41 Treasurer and Director since April 19, 2013 The Directors named above will serve until the next annual meeting of the stockholders. Thereafter, directors will be elected for one-year terms at the annual stockholders' meeting. Officers will hold their positions at the pleasure of the board of directors, absent any employment agreement, of which none currently exists or is contemplated. Biographical information Dong Gu Kang: Dong Gu Kang has acted as our President, Chief Executive Officer, Chief Financial officer and Director since our inception on April 19, 2013.Dong Gu Kang has specific experience and a background computer science, business management and strategy,and for the last 5 years Dong Gu Kang has worked for a number of Tech companies including Bysis Communication from 2007 to 2011 and from 2011 to present Dong Gu Kang is the CEO and Managing director of the Milk Company a social media andmobile marketing firm. He also holds a degree in computer science from Soosil University. Min Jung Kang: has acted as our Secretary, Treasurer, and Chief Accounting Officer and Director since our inception on April 19, 2013. Min Jung Kanghas specific experience and background in business management, a graduate of Ewha University with BA in business.For the last five years Min Jung Kanghas worked in the financial Services Industry for 3 years and changed career path to marketing, and was employed in themarketingdepartment of IF golf, a company that develops and sells golf membership programs in Korea.Min Jung Kang then joined Milk Company Inc. and currently is a director in their social media and marketing department Given that our directors have no previous experience in mineral exploration or operating a mining and exploration company, our directors also lack accounting credentials, they intend to perform their job for us by engaging consultants who have experience in the areas where they are lacking. Our directors are also studying information about the Mining and Exploration industry to familiarize themselves with our business. Significant Employees and Consultants We have no significant employees other than our Directors and Officers. Dong Gu Kang will devote approximately 15 hours per week or 37.5% of working time based on a 40 hour work week to our business, With Min Jung Kang contributing on an as needed basis. Conflicts of Interest Though our directors do not work with any other mineral exploration companies other than ours, they may in the future. We do not have any written procedures in place to address conflicts of interest that may arise between our business and the future business activities of our directors.Audit Committee Financial Expert. We do not have a financial expert serving on an audit committee. We do not have an audit committee because we are a start-up exploration company and have no revenue. 23 Security Ownership of Certain Beneficial Owners and Management The following table sets forth, as of November 12, 2014, the number of shares of Common Stock owned of record and beneficially by executive officers, directors and persons who hold 5% or more of the outstanding common stock of our company. Title of Class Name and Address of Beneficial Owner Number of Shares Owned Beneficially Percent of Class Owned Prior To This Offering Common Stock Dong Gu Kang President, Principal Executive Officer, Principal Financial Officer, and Director 200 South Virginia, Suite 800 Reno Nevada, 89501 Common Stock Min Jung KangSecretary, Treasurer, Principal Accounting Officer and Director 200 South Virginia, Suite 800 Reno Nevada, 89501 Title of Class Security Ownership of Management Number of Shares Owned Beneficially Percent of Class Owned Prior To This Offering Common Stock All executive officers and directors as a group The percent of class is based on 8,430,000 of common stock issued and outstanding as of November 12, 2014. The persons listed above are the Directors and Officers of our company and has full voting and investment power with respect to the shares indicated. Under the rules of the Securities and Exchange Commission, a person (or a group of persons) is deemed to be a "beneficial owner" of a security if he or she, directly or indirectly, has or shares power to vote or to direct the voting of such security. Accordingly, more than one person may be deemed to be a beneficial owner of the same security. A person is also deemed to be a beneficial owner of any security, which that person has the right to acquire within 60 days, such as options or warrants to purchase our common stock. Description of Securities General Our authorized capital stock consists of 150,000,000 shares of common stock at a par value of $0.001 per share. 24 Common Stock As ofNovember 12, 2014, 8,430,000 shares of common stock are issued and outstanding and held by 36 shareholders of record. Holders of our common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of three percent of shares of common stock issued and outstanding, represented in person or by proxy, are necessary to constitute a quorum at any meeting of our stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our Articles of Incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of our common stock have no preemptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Dividend Policy We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Share Purchase Warrants As of November 12, 2014, there are no outstanding warrants to purchase our securities. We may, however, issue warrants in the future, to purchase our securities. Options As of November 12, 2014, there are no options to purchase our securities outstanding. We may, however, in the future grant such options and/or establish an incentive stock option plan for our directors, employees and consultants. Convertible Securities As of November 12, 2014, we have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. We may, however, issue such convertible or exchangeable securities in the future. Nevada Anti-Takeover Laws The provisions of the Nevada Revised Statutes (NRS) sections 78.378 to 78.3793 apply to any acquisition of a controlling interest in a certain type of Nevada corporation known as an “Issuing Corporation”, unless the articles of incorporation or bylaws of the corporation in effect the tenth day following the acquisition of a controlling interest by an acquiring person provide that the provisions of those sections do not apply to the corporation, or to an acquisition of a controlling interest specifically by types of existing or future stockholders, whether or not identified. 25 The provisions of NRS 78.378 to NRS 78.3793 do not restrict the directors of an “Issuing Corporation” from taking action to protect the interests of the corporation and its stockholders, including, but not limited to, adopting or signing plans, arrangements or instruments that deny rights, privileges, power or authority to a holders of a specified number of shares or percentage of share ownership or voting power. An “Issuing Corporation” is a corporation organized in the state of Nevada and which has 200 or more stockholders of record, with at least 100 of whom have addresses in the state of Nevada appearing on the stock ledger of the corporation and does business in the state of Nevada directly. As we currently have less than 200 stockholders the statute does not currently apply to us. If we do become an “Issuing Corporation” in the future, and the statute does apply to us, our directors will have the ability to adopt any of the above mentioned protection techniques whether or not he owns a majority of our outstanding common stock, provided he does so by the specified tenth day after any acquisition of a controlling interest. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest exceeding $50,000, directly or indirectly, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Attorney Joseph I. Emas, our independent legal counsel, has provided an opinion on the validity of our common stock. The financial statements included in this prospectus have been audited by TAAD, LLP of Walnut, California, USA, to the extent and for the periods set forth in their report appearing elsewhere herein, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The summary geological report for our mining claims was prepared by Gold Exploration Management Services, Inc.and the summary information of the geological report disclosed in this prospectus is in reliance upon the authority and capability of Gold Exploration Management Services, Inc. Disclosure of Commission Position of Indemnification for Securities Act Liabilities Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling the Company pursuant to provisions of the State of Nevada, the Company has been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in that Act and is, therefore, unenforceable. Organization in the Last Five Years We were incorporated on April 19, 2013 under the laws of the state of Nevada. On the date of our incorporation, we appointed Dong Gu Kang and Min Jung Kang as our Directors. On April 19, 2013, Dong Gu Kang was appointed President, Principal Executive Officer, Principal Financial Officer, and Min Jung Kang was appointed Secretary, Treasurer and Principal Accounting Officer of the company. Our Directors may be deemed to be our promoters. On October 1, 2014 we entered into an agreement with Gold Exploration Management Services, Inc.to acquire a 100% interest in the Gold Creek Property mining claims located in Elko County Nevada, for an total consideration totaling $15,000, ( See Exhibit 10.1)The claims are currently registered in the name of Gold Exploration Management Services, Inc. and are in the process of being transferred to us. 26 The Jumpstart our Business Startups Act of 2012 We are an “emerging growth company,” as defined in the Jumpstart our Business Startups Act of 2012 or JOBS Act, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An “emerging growth company” can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1), and understand that this election is irrevocable. Description of Business Business We are a startup exploration company without operations, and we are in the business of mineral exploration. There is no assurance that a commercially viable mineral deposit exists on our mining claims. Additional exploration will be required before a final evaluation as to the economic and legal feasibility of our mining claims can be determined. On October 1, 2014, we entered into a Purchase Agreementandacquired 100% interest in the Gold Creek Property comprising of one claim block of 11 claims or 220 acres. The mining claims were staked by Gold Exploration Management Services, Inc. The claims can be accessed via the nearest commercial airport is at Reno, approximately 260 road miles from the property. The total area of the mining claims amounts to approximately 220 acres. Our Directors have not visited the Gold Creek Property and have no previous experience exploring for minerals or operating a mining company.and will rely on our consulting geologist and other industry professionals to assist in developing our claims and business. Even if we complete our current exploration program and it is successful in identifying a gold and or silver deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit or reserve. On October 1, 2014, we entered into an agreement with Gold Exploration Management Services, Inc. (See Exhibit 10.1) They are familiar with the area of the Gold Creek Property and have provided us with a summary report about the mining claims, describes the mining claims, the regional geology, the mineral potential of the claim and recommendations how we should explore the claim. The cost of the mining claims charged to operations by us was $15,000 for a 100% percent interest in the property. 27 Location and Means of Access to Our Mining Claims The Island Mountain Mining District, in which the Gold Creek prospect lies, occupies an area of about 22 square km. in the northern portion of the Independence Mountain Range, 60 miles (97 km) north of Elko, Nevada, along Nevada State Route #225 connecting to county road USFS Road #745) which provide access to the immediately adjacent Gold Creek Ranger Station. 28 Mining Claim Description The Gold Creek Property mining claims are unencumbered and in good standing and there are no third party conditions which affect the claim other than conditions defined by the State of Nevada as described below. The claims cover an area of 220 acres. We have no insurance covering the claims. We believe that no insurance is necessary since the claims are unimproved and contain no buildings or improvements. The claim numbers, registered owner number, expiry date, number of units, and work requirement as typically recorded in the State of Nevada is as follows: Claim Number Registered Owner Due Date Number of Claims Renewal Requirement GC 1-11 Gold Exploration Management Services, Inc. (100%) 2015-Aug-31 11 The Gold Creek Property is located approximately 60 miles (97 km) North of Elko, Nevada, and 260 miles (418 km) northeast of Reno, Nevada, in theIsland Mountain Mining District, the GPS coordinates are LATITUDE 41º 30' 00" N and LONGITUDE 115º 43' 00" W.The eleven claim Block lies between 6000 and 6700 feet in elevation in a mountainous but not steeply rugged area.The land is administered by the United States Bureau of Land Management and the National Forest Service.Some adjoining areas are covered by other active Mining Claims.The land is used primarily for free range grazing and limited recreation but numerous major mines exist within 50 miles of the site and mining is an important part of the local culture. There is no assurance that a commercially viable mineral deposit exists on the claims. Exploration will be required before an evaluation as to the economic feasibility of the claim can be determined. It is our intention to record the deed of ownership in the name of Aureus Incorporated. Until we can validate otherwise, the property is without known reserves and we have planned a four phase exploration program as recommended by our consulting geologist. We have not commenced any exploration or work on the claim. Conditions to Retain Title the Mining Claim In order to retain title to the mining claims, we are required to renew the claims on an annual basis in the amount totaling $2,175 or approximately $190 per claim by August 31, 2015.There are no other requirementsto retain title to the Gold Creek property. History of the Gold Creek Propertyand of the Mining Claims Area The Island Mountain Mining District was initially organized in 1869 as the Wyoming District on the basis of the discovery of alluvial and vein gold prospects.The first discoveries in 1969 were quartz veins which varied from low – sulphide high gold to polymetallic veins with silver, copper, antimony and lower gold concentrations.The most significant development was in the St. Elmo Veins during the early 1870’s, in the form of a decline and drifts on the 125 foot level.In 1873 alluvial gold was discovered along Gold Creek (Smith, 1976).During the 1890’s drag – line placer mining operations along gold creek processed 500,000 cubic yards (382,000 cubic meters) to produce a reported 40,000 ounces of gold (Johnson, 1973).This remains among the top alluvial producers in Nevada and is significant because the drainage basin in which the gold was produced was not associated with the known high grade gold bearing veins at the St. Elmo Mine but includes the subject Gold Creek Claims. In 1934 some material was produced from the Diamond Jim and Rosebud Mines (East of the Gold Creek Claims) and more significant production was reported during 1954.During the 1940’s small production was reported from the St. Elmo Mine (high grade gold) and the Gibble Mine (antimony and tungsten). The Diamond Jim and Rosebud Mines produced on a small scale between 1954 and the early 1980’s, accounting for 95% of the district’s bedrock mineral production.The Diamond Jim Mine produced 23,108 ounces of silver, 335,870 pounds of lead, 24,311 pounds of zinc, 2,200 pounds of copper and 28 ounces of gold.The Rosebud production was not documented in this detail (USBM Files and Brioli et al. (2007). 29 In 1962 a mining subsidiary of Getty Oil tested the Rosebud vein with six shallow rotary drillholes with significant silver values (12 to 15 ounces per ton) across narrow true widths and some locally high values (30 to 50 ounces per ton) in unspecified widths along strike from the main prospect (Doyle, 2006). In 1977 the Happy Tracks Mining Company (this information was derived from Brioli et al (2007)) consolidated and expanded the St. Elmo and Rosebud claim packages for marketing purposes.In 1978 Carlin Gold Mines collected 79 rock and soil samples from the Rosebud and Cora Alice claims with some reported silver values up to 14.38 ounces per ton. In 1981 Louisiana Land and Exploration conducted soil and rock sampling surveys in the area between the St. Elmo, Rosebud and Diamond Jim Mines with reported silver intercepts in polymetallic veins similar to those at the Rosebud Mine. During the period 1984 to 1985 Columbus Mines Inc. surveyed and sampled the Diamond Jim workings and drilled ten reverse circulation drillholes with cumulative depth 1585 feet.On the basis of this work and a simple manual sectional calculation they estimated a resource (uncut, not compliant by CIM or NI 43-101 Standards) of 4.25 million tons grading two ounces silver per ton (Holabird 1984).The reader is reminded that this target lies east of the gold creek claims, is not directly linked to the disseminated gold potential inferred within the Gold Creek claims, and that this work is cited for historic reasons only. In 1985 Homestake Mining Company sampled the underground pillars at the Rosebud Mine as part of it’s ‘small mines project’ with reported values up to 1.73 ounces gold per ton and 31.6 ounces silver per ton.Homestake considered the St. Elmo target too small to qualify for its program and did not document consideration of other prospects in the district.In 1987 Lancana Gold collected 66 samples from the Rosebud, St. Elmo and Diamond Jim Mine areas and reported a maximum gold value of 5.9 grams gold per tonne from the St. Elmo area. In 1990 Newmont Exploration Ltd. Mapped the St. Elmo workings in detail and collected 366 channel samples from the 7500 level, with gold values ranging from detection limits to 20 ounces per ton.Newmont did not proceed with the project. In 1990 Harrison Western Mining opened 230 feet of new drift to explore a newly recognized branch of the vein.The 1500 tons of material extracted showed an average grade of 0.33 ounces per ton.A selected sample of 795 pounds of this material was shipped to Hazen Research in Golden, Colorado, for metallurgical testing.This sample showed a head grade of 2.36 ounces gold per ton and 1.15 ounces silver per ton with 85 to 90% of the gold recoverable using conventional gravity and flotation/ cyanidation (Hazen, 1991).The work by Harrison Western showed clear potential for expansion of the St. Elmo gold target and confirmed that the material presented no metallurgical challenges. In 1996 Dakota Mining Inc. retained Neil and Associates to conduct rock sampling and an examination of the St. Elmo Mine.Dakota completed mapping sampling and commenced drillhole permitting but did not proceed further. During the period 1996 to 1999 Mason Exploration Associates Ltd., working with Golden Hope Mines Ltd. acquired and completed a phased evaluation of the Diamond Jim and St. Elmo properties.This included Gradient – Realsection IP (Induced Polarization) to map the extensions of the mineralized structures and formed the basis of a 1999 diamond drilling program with three holes of cumulative depth 1883 feet (574 meters). 30 All three holes intersected mineralized material but the only reported values were in hole number one, drill below the St. Elmo workings, with reported values 407 to 408.6 feet (1.6 feet) grading 0.498 ounces per ton, 436 to 439 feet (3 feet) grading 0.840 ounces per ton, and 517 to 518.6 (1.6 feet) grading 0.197 ounces per ton.In the absence of the data from samples taken between these high grade zones, these results can be deemed to be of interest but incomplete. Further work is certainly warranted in this structure. In 2001 Argosy Mining Corp. collected 191 rock samples from the St. Elmo property but did not proceed beyond initial environmental work.In 2006 Goodsprings Development Corp. consolidated the district and this expanded package was in turn subject to a transaction with Denroy Resources Corporation in 1996.The only documented result of this activity is aTechnical Report (Briolli et al. 2007) which summarized work to date in an area much more extensive than the Gold Creek Claims and was intended to form the foundation of a major exploration program with a phase I budget of $782,500 US.The proposed work included documentation of and systematic work on numerous targets including the altered limestones in the Gold Creek Claims, but no further record of work is available at this time.The claims were allowed to lapse at the end of August 2012 and only a fraction of the property held by Denroy was subsequently relocated. This has provided a good historic reference for further work but the Gold Creek Claims were located to concentrate on Carlin – style disseminated gold and not on the vein deposits which had been the historic focus for work in the Island Mountain District. Geology of the Mining Claims The geology of the subject property is documented in mapping reported by Coash (1967) and Bushnell (1967) with refined stratigrapic work and age dates by Ketner, 2005.The property is underlain by sheared, variably silicified and decalcified distal carbonate turbidites of the Tennessee Mountain Formation of Cambrian to Ordovician age (438 to 500 million years).These rocks are the footwall of major regional thrust faults which placed Pennsylvanian age Havallasequence(280 to 360 million years) and Upper Pennsylvanian Hammond Canyon and Sunflower Formations (280 to 248 million years).These rocks are intruded by the Cretaceous Coffeepot granitoid stock which is the centre of extensive mineralizing activity including contact metasomatic and replacement deposits and probably the other major prospects in progressively lower temperature zones and varied host chemistry in a broad halo. It is significant also that the smaller Gold Creek Pluton 1.5 km west of the subject property has been successful explored by Gateway Gold in its Coleman Creek property.The host rocks of interest at Gold Creek are the Sunflower and Hammond Canyon Formations, which are silty and locally cherty carbonate rocks affected by intense faulting, fracturing and alteration.The target at Coleman Creek is gold in veins, skarn, hornfels, fractured diorite and jasperoid.These are proximal to the diorite stock, and the operative model in this proposal is delineation of disseminated gold in the altered and receptive siliceous carbonate units more distal from the intrusive heat sources. The subject claims are not covered by the younger volcanic rocks noted in the regional overview.Consequently the area is suitable for low cost, low impact phase 1studies. 31 Competitive Conditions The mineral exploration business is an extremely competitive industry. We are competing with many other exploration companies looking for minerals. We are one of the smallest exploration companies and a very small participant in the mineral exploration business. Being a junior mineral exploration company, we compete with other companies like ours for financing and joint venture partners. Additionally, we compete for resources such as professional geologists, camp staff, helicopters and mineral exploration supplies. Dependence on Major Customers We have no customers. Intellectual Property and Agreements We have no intellectual property such as patents or trademarks. Additionally, we have no royalty agreements or labor contracts. Government Approvals and Regulations We will be required to comply with all regulations defined by the State of Nevada Division of Minerals and the Nevada Revised Statutes (NRS).The effect of these existing regulations on our business is that we are able to carry out our exploration program as we have described in this prospectus. Additionally, we will be required to obtain permits for exploration activities commencing with Phase III, where we are required to file an exploration plan with State, as well, file a plan of remediation in the event the ground has been disturbed as well as post a surety bond. It is possible that a future government could change the regulations that could limit our ability to explore our claims, but we believe this is unlikely. Exploration Expenditures As of November 12, 2014 we have not made expenditures in regard to the actual exploration of the mining claims, other than spending $15,000 for our claims acquisition, geological report and other staking and holding costs. Costs and Effects of Compliance with Environmental Laws We currently have no costs to comply with environmental laws concerning our exploration program. We will encounter costs upon commencing Phase II, where we will be required to file a plan of remediation with the State in the event the ground has been disturbed and post a surety bond so that the ground can be returned to its original form. Employees We do not have any employees other than our directors. We intend to retain the services of independent geologists and engineers on a contract basis to conduct the exploration program on the Gold Creek Property. 32 Reports to Security Holders We are not required to deliver an annual report to security holders. However, we intend to voluntarily send an annual report to security holders and this annual report will include audited financial statements. This prospectus and exhibits will be contained in a Form S-1 registration statement that will be filed with the Securities and Exchange Commission. We will become a reporting company after this prospectus has been declared effective bythe Securities and Exchange Commission (“SEC”). As a reporting company we will file quarterly, annual, beneficial ownership and other reports with the SEC. You may read and copy any materials we file with the SEC at the SEC's Public Reference Room at 100 F. Street NE., Washington, D.C.20549. You may obtain information from the Public Reference Room by calling the SEC at 1800 SEC-0330 or (202) 551-8090. The SEC also maintains an Internet website that contains reports,proxy and information statements and other information regardingregistrants that file electronically with the SEC. The address of thewebsite is www.sec.gov. Management’s Discussion and Analysis Plan of Operation Exploration Plan Our plan of operation for the foreseeable future is to complete the following objectives within the time periods specified, subject to our obtaining any additional funding necessary for the continued exploration of our mining claims. We do not have enough funds to commence our exploration program and have commenced seeking additional funding, in the form of equity, loans from officers and directors or shareholders. We plan to start our exploration program in the spring of 2015, if the results of our Phase 1 and Phase II exploration programs are encouraging we could commence Phase III in the summer or autumn of 2015, with Phase IV commencing in the spring of 2016. The following is a brief summary of our four phase exploration program: The next anniversary date of our mining claims is August 31, 2015. In order to keep the claims in good standing we must perform and register exploration work with the State of Nevada and pay the sum of $1,550 to the Bureau of Land Management (BLM) and approximately $675 in county fees on our mining claims as recommended by our consulting Geologist, we plan to conduct the first phase of our three phase exploration program starting between April and June of 2015. This Phase 1 exploration program is expected to cost approximately 9,500. A Geologist and assistant will cover the property taking rock and soil samples then ship to a laboratory for assay. The results obtained during the Phase 1 exploration program will be assembled, interpreted and we will review the results. With respect to our Phase Two program, our consulting geologist has indicated that we should budget approximately $27,500 for our Phase Two program. Our Phase two program is scheduled to proceed between June and September of 2015. A field crew will mobilize onto our claims, survey the claims and perform additional mapping and sampling (both soil And rock) and then demobilize from the area. In the case of our Phase Two program, the results obtained during the Phase Two program will be assembled, interpreted and we will review the results of the Phase Two program. We will then engage our consulting geologist to interpret the results of Phase Two and develop a summary report. 1. If the Phase III program were to proceed, our consulting Geologist has indicated that we should budget approximately $67,144 for our Phase III program. If we proceed with a Phase III program we would do so between September 1, 2015 and November 30, 2015. We would obtain the necessary permitting and file or exploration and environmental reclamation plan with the State of Nevada, and then a field crew will mobilize onto our claims and perform trenching and more localized and detailed sampling 33 2. If the Phase IV program were to proceed, our consulting Geologist has indicated that we should budget approximately $226,300 for our Phase IV program. If we proceed with a Phase IV program we would do so between April 1, 2016 and September 30, 2016. We would obtain the necessary permitting and file or exploration and environmental reclamation plan with the State of Nevada, and then a field crew will mobilize onto our claims and perform reverse circulation drilling. 3. As at October 31, 2014, we had a cash balance of $32,725.If the results of the Phase 1 and Phase Two exploration program are encouraging, we will look to raise additional capital commencing immediately so that Phase III exploration could commence in September of 2015 and Phase IV in the spring of 2016. During the next 12 months, we do not anticipate generating any revenue. If additional funds become required, the additional funding will come from equity financing from the sale of our common stock or sale of part of our interest in our mining claims. If we are successful in completing an equity financing, existing shareholders will experience dilution of their interest in our company. We do not have any financing arranged and we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our Phase Two through Phase IV programs. In the absence of such financing, our business will fail. We may consider entering into a joint venture partnership by linking with another resource company to provide the required funding to complete our Phase IV exploration program. We have not undertaken any efforts to locate a joint venture partner for Phase IV. If we enter into a joint venture arrangement, we will assign a percentage of our interest in our mining claims to the joint venture partner. Based on the nature of our business, we anticipate incurring operating losses in the foreseeable future. We base this expectation, in part, on the fact that very few mining claims in the exploration stage ultimately develop into producing, profitable mines. Our future financial results are also uncertain due to a number of factors, some of which are outside of our control. These factors include, but are not limited to: · Our ability to raise additional funding; · The market price for, gold and silver; · The results of our proposed exploration programs on the mineral property; and · Our ability to find joint venture partners for the development of our property interests Due to our lack of operating history and present inability to generate revenues, our auditors have stated their opinion that there currently exists substantial doubt about our ability to continue as a going concern. Even if we complete our current exploration program and it is successful in identifying a mineral deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral reserve. 34 Phase 1-IV Exploration Program BUDGET Phase I Unit Cost Incl Tax Units Total Cost Budget–Initial Engineering Report Cost Element Geologist Professional Fees 6 Rock, Soil and Stream Sediment Samples 40 Samples 30 40 Field Vehicles: Transportation Inclusive 5 Compilation and Data Input 3 Report Preparation ,Drafting and Copying, Communications 1 Total Including Contingencies BUDGET PHASE II Unit Cost Incl Tax Units Total Cost Geochemical Sampling: Soil, rock and TalusFines: 10 Geological Mapping and Supervision 10 Environmenta lPermitting and Bonding 1 Assays andAnalyses 28 50 Sample and Materials Transportations 1 Field Vehicles 10 Compilation and DataInput 2 Report Preparation ,Drafting and Copying, Communications 1 Subtotal Contingency10% BUDGET PHASE II BUDGET PHASE III Unit Cost Incl Tax Units Total Cost Geochemical Sampling: Rock ,Detailed Target Definition 20 Geological Mapping and Supervision 16 Environmental Permitting and Bonding 1 Roadand Trail preparation 1 Trenching and detailed sampling 1 Assaysand Analyses 28 Sample and MaterialsTransportations 50 40 Field Vehicles 12 Compilation and DataInput 8 Report Preparation, Drafting and Copying, Communications 1 Subtotal Contingency10% BUDGET PHASE III 35 BUDGET- PHASE IV Unit Cost Incl Tax Units Total Cost Diamond Drilling 3000Feet 40 Mob/Demob 1 Geologica lMapping andSupervision 30 Environmenta lPermitting and Bonding 1 Road and Trail preparation 1 Assays and Analyses 25 Sample and MaterialsTransportations 50 50 Field Vehicles 40 Compilation and DataInput 20 Report Preparation ,Drafting and Copying, Communications 1 Subtotal Contingency10% BUDGET PHASE IV 36 Accounting and Audit We intend to continue to have our outside consultant assist in the preparation of our quarterly and annual financial statements and have these financial statements reviewed or audited by our independent auditor. Our outside accountant is expected to charge us approximately $500 to prepare our quarterly financial statements and to prepare our annual financial statements. Our independent auditor is expected to charge us approximately $1,500 to review our quarterly financial statements and approximately $5,000 to audit our annual financial statements. In the next twelve months, we anticipate spending approximately $10,000 to pay for our accounting and audit requirements. Risks and Uncertainties There are a number of known material risks and uncertainties that are reasonably likely to have a material impact on our revenues, operations, liquidity and income over the short and long term. The primary risk that we face over the long term is that our mining claims may not contain a commercially viable mineral deposit. If our mining claims do not contain a commercially viable deposit, this will have a material effect on our ability to earn revenue and income as we will not be able to sell any minerals. There are a number of industry-wide risk factors that may affect our business. The most significant industry-wide risk factor is that mineral exploration is an inherently risky business. Very few exploration companies go on to discover economically viable mineral deposits or reserves that ultimately result in an operating mine. In order for us to commence mining operations we face a number of challenges which include finding qualified professionals to conduct our exploration program, obtaining adequate financing to continue our exploration program, locating a viable ore body, partnering with a senior mining company, obtaining mining permits, and ultimately selling minerals in order to generate revenue. Another important industry-wide risk factor is that the price of commodities can fluctuate based on world demand and other factors. For example, if the price of a mineral were to dramatically decline this could make any ore we have on our mining claims uneconomical to mine. We and other companies in our business are relying on a price of ore that will allow us to develop a mine and ultimately generate revenue by selling minerals. Finally, we face a risk of not being able to finance our exploration plans. With each unsuccessful attempt at locating a commercially viable mineral deposit we become more and more unattractive in the eyes of investors. For the short term this is less of an issue because we have enough funds to complete the first phase of our exploration program. However, over the long term this can become a serious issue that can be difficult to overcome. Without adequate financing we cannot operate and complete our exploration on the Gold Creek Property. However, this risk is faced by all exploration companies and it is not unique to us. Functional Currency Our functional currency is the United States dollar. We have determined that our functional currency is the United States dollar for the following reasons: · Our current and future financings are and will be in United States dollars; · We maintain our cash holdings in United States dollars only; · Any potential sales of copper,gold and silver recovered from our mining claims will be undertaken in United States dollars; · Our administrative expenses are undertaken in United States dollars; and · All cash flows would be generated in United States dollars. 37 SEC Filings We intend to become a reporting company in 2014 after our S-1 is declared effective. This means that we will file documents with the US Securities and Exchange Commission on a quarterly basis. We expect to incur filing costs of approximately $1,000 per quarter to support our quarterly and annual filings. In the next twelve months, we anticipate spending approximately $5,000 for legal costs to pay for three quarterly filings, one annual filing, a 424B3 final prospectus filing, in order to complete registration of our common stock. Results of Operations We have had no operating revenues since our inception on April 19, 2013, through to October 31, 2014. Our activities have been financed from the proceeds of share subscriptions and a loan from our president. From our inception, on April 19, 2013, to October 31, 2014, we have raised a total of $30,300 from private offerings of our common stock and a loan from our president of $22,000. For the period from inception on April 19, 2013 to October 31, 2014we incurred total expenses of $5,430. These expenses are included in general and administrative costs. Liquidity and Capital Resources At October 31, 2014 we had a cash balance of $32,725. We have not implemented our business plan to date. In order complete Phase 1, with an estimated cost of $9,500 and Phase II, with an estimated cost of $27,500 of our anticipated exploration program we will need to raise additional funds, with Phase 1 expected to commence between April 1 and May 31, 2015. To date we have not commenced our exploration program. Our first year’s exploration budget is $9,500 Phase 1 and 27,500 Phase II on the Gold Creek Property. We are having to raise additional funds of approximately $125,000 commencing immediately, to allow us sufficient time to raise the additional capital and to meet our operations of approximately $125,000 exploration costs of $104,144 (Phase I-III). We canfund operations for approximately the next 12 months. In light of a probable short fall we will commence seeking additional funding immediately through further sales of our common stock, loans from our officers and directors and or shareholders. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, we will not be able to continue our exploration of our mining claims and our business will fail. Off-balance sheet arrangements We have no off-balance sheet arrangements including arrangements that would effect our liquidity, capital resources, market risk support and credit risk support or other benefits. Forward-looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. 38 Description of Property We currently rent office space at 200 South Virginia, Suite 800, Reno Nevada at a cost of approximately $250 month. We also have one mining claim block comprised of 11 claims located in Elko County Nevada as described in the section “Description of Business on Page”. Certain Relationships and Related Transactions On October 31, 2014 our directors completed an offering of an aggregate total of 6,000,000 common shares at a price of $0.001 for total cash proceeds of $6,000. There was no private placement agent or others who were involved in placing the shares with our officers and directors. On October 1, 2014 we entered into a Lease with Option to Purchase Agreement to acquire one mining claim block, comprised of 11 claims from Gold Exploration Management Services, Inc.The claims are registered in the name of Gold Exploration Management Services, Inc .a Nevada Corporation. Additionally, all transactions with our President were on terms at least as favorable to us as would be available from unrelated parties. The promoters of our company are Dong Gu Kang and Min Jung Kang. Except for the transactions with Dong Gu Kang noted above, there is nothing of value to be received by the promoter, either directly or indirectly, from us. Additionally, except for the transactions noted above, there have been no assets acquired or are any assets to be acquired from the promoter, either directly or indirectly, from us. Except as noted above, none of the following parties has, since our inception on April 19, 2013 had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us: · Any of our directors or officers; · Any person proposed as a nominee for election as a director; · Any person who beneficially owns, directly or indirectly, shares carrying more than 10% of the voting rights attached to our outstanding shares of common stock; · Any of our promoters; · Any relative or spouse of any of the foregoing persons who has the same house as such person. 39 Market for Common Equity and Related Stockholder Matters Market Information There is presently no public market for our common stock. We anticipate that we will contact a market maker to file an application with FINRA on our behalf in order to make a market for our common stock on the OTC Bulletin Board within ninety days of the effectiveness of the registration statement of which this prospectus forms a part. However, we can provide no assurance that our shares will be traded on the OTC Bulletin Board or, if traded, that a public market will materialize. We have no common stock that is subject to outstanding warrants to purchase or securities that are convertible to our common stock. As of November 12, 2014, we had 8,430,000 shares of our common stock outstanding of which 2,430,000 shares are owned by 34 non-affiliate shareholders and 6,000,000 shares that are owned by our 2 Directors and Officers who are affiliates. Subject to the Rule 144 volume limitations described in the paragraph below there are 6,000,000 shares of our common stock owned by our directors that can potentially begin to be sold pursuant to Rule 144 on October 31, 2015. Rule 144 Shares Under Rule 144 a shareholder, including an affiliate of our company, may sell shares of common stock after at least one year has elapsed since such shares were acquired from us or an affiliate of our company. Rule 144 further restricts the number of shares of common stock which may be sold within any three-month period to the greater of one percent of the then outstanding shares of common stock or the average weekly trading volume in the common stock during the four calendar weeks preceding the date on which notice of such sale was filed under Rule 144. Certain other requirements of Rule 144 concerning availability of public information, manner of sale and notice of sale must also be satisfied. In addition, a shareholder who is not an affiliate of our company, and who has not been an affiliate of our company for 90 days prior to the sale, and who has beneficially owned shares acquired from our company or an affiliate of our company for over two years may resell the shares of common stock without compliance with the foregoing requirements under Rule 144. Holders of Our Common Stock As of November 12, 2014 we have 36 holders of record of our common stock. Equity Compensation Plans We have no equity compensation program including no stock option plan and none are planned for the foreseeable future. Registration Rights We have not granted registration rights to the selling shareholders or to any other person. 40 Dividends There are no restrictions in our articles of incorporation or bylaws that restrict us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends. We do not plan to declare any dividends in the foreseeable future. Executive Compensation Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to our Officer for all services rendered in all capacities to us for the fiscal periods indicated. Name & Principal Position Year Salary ($) Bonus ($) Stock Awards($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Change in Pension Value and Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Dong Gu Kang, Principal Executive Officer,President and Secretary1 - 0 Min Jung Kang, Principal Accounting Officer, Treasurer2 - 0 [1] Appointed President on April 19, 2013 [2] Appointed Treasurer on April 19, 2013 None of our directors have received monetary compensation since our inception. We currently do not pay any compensation to our directors serving on our board of directors. 41 Outstanding Equity Awards at Fiscal Year-End Table. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Dong Gu Kang - Min Jung Kang - Directors are elected by the vote of a majority in interest of the holders of our common stock and hold office until the expiration of the term for which he or she was elected and until a successor has been elected and qualified. A majority of the authorized number of directors constitutes a quorum of the Board for the transaction of business. The directors must be present at the meeting to constitute a quorum. However, any action required or permitted to be taken by the Board may be taken without a meeting if all members of the Board individually or collectively consent in writing to the action. We have no active employment agreements with Dong Gu Kang or Min Jung Kang with respect to compensating Dong Gu Kang and Min Jung Kang for their management services provided to the company. Additionally, we provide no pension plan for Dong Gu Kang or Min Jung Kang. We have no policy to compensate our Directors for director services such as committee participation or special assignments. We have no other arrangements with our Directors. Stock Option Grants We have not granted any stock options to the executive officers since our inception on April 19, 2013 Employment Agreements Currently, we do not have an employment agreement or consulting agreement with our directors and we do not pay any salary to them. There is an understanding between our company and our directors that they will work for us at no cost. They will not be compensated for past, current, or future work. 42 Financial Statements Aureus Incorporated October 31, 2014 Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders' Equity F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6-10 43 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Aureus Incorporated We have audited the accompanying balance sheets of Aureus Incorporated as of October 31, 2014 and 2013 and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years ended October 31, 2014 and for the period from April 19, 2013 (inception) to October 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audits include examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our audits also include assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Aureus Incorporated as of October 31, 2014 and 2013, and the result of its operations and its cash flows for the period ended October 31, 2014 and for the period from April 19, 2013 (inception) to October 31, 2013. in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has had no revenues and earnings since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3, which includes achieving profitable operations and raising additional funds through financing. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ TAAD, LLP Walnut, CA November 12, 2014 F-1 AUREUS INCORPORATED BALANCE SHEETS October 31, October 31, ASSETS Current assets: Cash $ $
